Citation Nr: 1704661	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure and as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran provided testimony at an August 2009 travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and is associated with the claims file.  

This appeal was most recently before the Board in January 2016 at which time it was remanded for an addendum opinion.  As discussed below, the VA opinion provided is not adequate the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in January 2016 when an addendum opinion, signed by the VA examiner, which adequately addressed whether the Veteran's diabetes was etiologically related to his active service or caused or aggravated by his service-connected hypertension, was requested.  The examiner was asked to specifically address the Veteran's VA treatment records and the medical literature discussing the relationship between hypertension and diabetes mellitus, type II. 

In response to the January 2016 Board remand a February 2016 addendum opinion was obtained.  The opinion provider was not identified and the addendum was not signed so the Board has no way of knowing whether it was provided by someone competent to provide a medical opinion.  In the prior remand, the Board specifically noted the same deficiency in the previous opinions. 

In addition to the lack of identification of the provider, the February 2016 opinion itself is inadequate.  The opinion provider stated the Veteran's diabetes was not etiologically related to his active service because he separated from active duty in 1969 and was not diagnosed with diabetes until 2005.  The opinion provider found that the Veteran's age, family history, and obesity caused his diabetes.  The opinion provider concluded that the Veteran's hypertension did not cause his diabetes because "this does not occur."  The opinion provider also concluded that the Veteran's diabetes was not aggravated by his hypertension because his hypertension was well controlled and did not affect pancreas or insulin formation.

The opinion did not include a thorough rationale and failed to follow the January 2016 Board remand instructions.  Stegall, supra.  The February 2016 opinion provider opined that the Veteran's diabetes mellitus, type II could not be etiologically related to his active service because he was not diagnosed until over 30 years after his separation from service, however, the examiner failed to provide a rationale for this conclusion.  

Moreover, the opinion provider concluded that the Veteran's diabetes was not caused by his service-connected hypertension because "this does not occur" but did not provide a rationale supporting this conclusion.  The January 2016 Board remand requested that when discussing whether the Veteran's hypertension aggravated his diabetes to discuss his VA treatment records noting nonproliferative diabetic retinopathy as well as the medical literature that discussed how hypertension accelerates the course of the complications of diabetes.  However, when the February 2016 opinion provider concluded that the Veteran's hypertension did not aggravate his diabetes his or her rationale did not address any of the aforementioned evidence.  Therefore, an addendum opinion which adequately addresses the questions posed by the Board's remand is required.  

Additionally, a June 2016 report of hospitalization noted the Veteran was hospitalized in June 2016 for hyperkalemia, however, the Veteran's claims file does not contain VA treatment records dated after May 2015.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after May 2015.  

2.  After completing the above contact the February 2016 VA examiner who wrote the opinion in connection with the Veteran's claim for service connection for diabetes mellitus, type II, and request a clarifying addendum opinion.  The Veteran's claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the April 2015 VA examination.  

After a review of the record, the examiner should identify the most likely etiology of the Veteran's diabetes.  Specifically addressing: 

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes is related to the Veteran's period of active service. 

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's currently diagnosed diabetes is caused by his service-connected hypertension. 

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's currently diagnosed diabetes was aggravated by the Veteran's service-connected hypertension.  The examiner should address whether any aggravation of the Veteran's diabetes is proximately due to or the result of his service-connected hypertension and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of diabetes present (i.e., a baseline) before the onset of the aggravation.

When providing an opinion the examiner must address:

(i)  The medical literature referenced in the Veteran's October 2014 Informal Hearing Presentation that discusses the complex relationship between diabetes and hypertension, how hypertension accelerates the course of microvascular and macrovascular complications of diabetes and that hypertension often precedes diabetes mellitus, type II and vice versa; and

(ii)  The April 2015 Mount Vernon VAMC note indicating the Veteran had trace nonproliferative diabetic retinopathy.  

A full rationale must be provided for all stated medical opinions that reflects consideration of all lay and medical evidence.  

The provider of the opinion must be specifically identified.  

If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

If the February 2016 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

3.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




